Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Depositions, § 34*—when will not be suppressed because of defect in notary’s certificate. The failure of a notary’s certificate to depositions taken before him subsequent to the time set for taking same to show an adjournment is a mere irregularity which is not sufficient to warrant suppression of the depositions in the absence of evidence tending to show injury or surprise of one of the parties thereby. 2. Depositions, § 35*-—when motion to suppress is too late. Where depositions were returned promptly and notice of their taking given to the opposite party’s attorney six months prior to trial, held that it was his duty to ascertain whether such depositions had been returned and to present a motion to suppress them before the case was called for trial, and it was then too late.